Citation Nr: 9901872	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  93-22 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for cervical and lumbar 
spine disorders, claimed as secondary to service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
October 1970.

The issues now on appeal to the Board of Veterans Appeals 
(Board) arise from April 1993 and April 1996 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which denied the above-captioned 
benefits sought on appeal.  The veteran timely perfected 
appeals as to both issues.

The veteran testified before a local hearing officer in 
October 1996, and, in October 1998, he appeared before the 
undersigned at the RO for a travel board hearing.  See 
38 U.S.C.A. §§ 7102, 7107 (West Supp. 1998).

The Board notes that the RO issued a rating decision in July 
1994 denying service connection for a skin disorder, claimed 
by the veteran to be related to exposure to Agent Orange 
(AO).  The RO advised him in the same month of the denial.  
Also, the RO issued another rating decision in May 1997 
assigning a noncompensable disability evaluation for the 
veterans service-connected residuals of a fracture of the 
right ankle.  The RO notified the veteran of this decision in 
July 1997.  In neither case has the veteran filed a 
substantive appeal.  Consequently, these matters are not in 
appellate status.




  


REMAND

The veteran essentially contends that his service-connected 
PTSD is more disabling than the assignment of a 30 percent 
evaluation would suggest and therefore seeks a higher 
evaluation.  He also contends that he currently suffers from 
cervical and lumbar spine disorders that were incurred as the 
result of a fall from a ladder that took place in August 
1992.  He asserts that since the fall itself occurred as the 
result of a flashback experience connected with his PTSD, 
the resulting injuries should be service-connected as 
proximately due to or the result of his PTSD under 
38 C.F.R. § 3.310(a) (1998).  His claims are well-grounded, 
meaning plausible, and the file indicates that there is a 
further duty to assist him in developing the facts pertinent 
to his claims.  See 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1998).

Evidence associated with the claims file shows that, although 
the veteran has had the benefit of three VA compensation and 
pension examinations dedicated to the evaluation of his PTSD, 
in none of these examinations did the examiner have access to 
the veterans medical and psychiatric history.  In order to 
have an adequate evaluation, the examiner should have access 
to the complete medical history.  38 C.F.R. § 4.1 (1998).  
This is an especially relevant consideration here, because a 
June 1993 VA mental health clinic interim summary note 
completed by a psychiatrist noted that although the veteran 
was able to work out of his home, he was not considered able, 
by reason of his inability to tolerate stress, to work in a 
regular job setting.  The psychiatrist strongly recommended 
that the veteran continue working out of his home because he 
would not be able to handle a 9 to 5 job setting.  Because of 
the importance of assessing the impact of the veterans PTSD 
on his employability, he should have the benefit of a VA 
examination wherein all the medical evidence of record is 
considered.

Regarding the claim of service connection for cervical and 
lumbar spine disorders, the Board notes that in June 1994 the 
veteran reported a back injury sustained as the result of 
falling a ladder as a result of experiencing a flashback 
due to the passage of a helicopter overhead.  An X-ray report 
showed increased width of the lumbar spine due to an old 
trauma.  In an August 1994 clinical record, the clinicians 
impression was of questionable lumbar radiculopathy, 
probably post-traumatic.  While a VA examiner in March 
1997 observed that it was unlikely that this injury could be 
related to his low back pain, the Board notes that the March 
1997 examination request sheet executed by the RO indicates 
that the veterans claims file was not to accompany the 
veteran to the examination.  Again, there is concern that the 
veterans full medical history was not consulted.  
Consequently, the veteran should also be afforded the benefit 
of a full orthopedic examination to address the question of 
the relationship of this injury to the fall of the ladder.

In this light, the Board notes the veteran has testified that 
medical personnel have advised him that his cervical and 
lumbar spine disabilities could have manifested some time 
after the initial fall off the ladder, the RO should advise 
him that a statement from one or more of these doctors 
linking his disabilities to the August 1992 fall would be 
helpful in prosecuting his claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77-81 (1995).

The psychiatric examiner should also indicate whether it is 
at least as likely as not that the veterans flashbacks could 
precipitate a reaction such as the veteran described as 
having occurred to him in August 1992.

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of public or private facilities where he 
has recently received medical treatment 
for a psychiatric disorder and for a 
cervical and lumbar spine disorder.  This 
should include requests for current 
treatment records from the VA medical 
center (VAMC) in Newark, New Jersey.

The RO should also advise the veteran to 
submit any letters in his possession from 
physicians or medical personnel who have 
linked current disorders of the cervical 
and lumbar spines with his fall off a 
ladder on August 10, 1992.

2.  After the RO has completed the 
requested (and any other appropriate) 
development, the veteran should be 
scheduled for a comprehensive psychiatric 
examination to assess the severity of the 
veterans PTSD.  The claims folder should 
be provided to and reviewed by the 
doctor.  The RO should also provide the 
examiner with a copy of the new 
psychiatric rating criteria that became 
effective on November 7, 1996, and the 
doctor should report findings that are 
responsive to the new criteria.  The 
physician should not assign a percentage 
rating to the veterans disability, but 
should utilize a multi-axial diagnosis to 
render all appropriate psychiatric 
diagnoses, to assign a Global Assessment 
of Functioning (GAF) score for each 
diagnosed disorder and to provide an 
explanation as to the meaning of each 
score.  The examiner should indicate 
whether any diagnosed nonservice-
connected disabilities represent 
progression or continuation of the 
service-connected PTSD.  The examiner 
should also discuss the effect of the 
service-connected PTSD on the veterans 
ability to be gainfully employed.  Social 
adaptability should be discussed only 
insofar as it impacts on industrial 
adaptability.  All examination findings, 
as well as the complete rationale for all 
opinions expressed and conclusions 
reached, should be set forth in a 
typewritten report.

The physician should also indicate 
whether it is at least as likely as not 
that a flashback experience, as the 
veteran describes his August 1992 
experience, could have precipitated the 
reaction he describes, namely, the fall 
off the ladder, and whether therefore it 
is at least as likely as not that the 
fall off the ladder was incurred as the 
result of PTSD.

3.  The veteran should then be scheduled 
for a comprehensive VA orthopedic 
examination to examine the veterans 
cervical and lumbar spines.  The claims 
folder should be provided to and reviewed 
by the doctor.  The physician should make 
all appropriate diagnoses of any 
disabilities of the cervical and lumbar 
spines and should indicate whether it is 
at least as likely as not that any 
disability so diagnosed was caused by the 
veterans fall off a ladder on August 10, 
1992.

4.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.

5.  After completion of all requested 
development, the RO should review the 
veterans claims for an increased rating 
for PTSD and for service-connection for 
disorders of the cervical and lumbar 
spines in light of all pertinent evidence 
of record, and all applicable laws and 
regulations, to include both the former 
and revised applicable schedular 
criteria.  If the claim remains denied, 
the veteran and his representative should 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to accomplish additional 
development and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  The appellant need take no further action until 
so advised by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
